IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DERRICK JONES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1746

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 1, 2017.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Derrick Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.